On the merits the question presented in this case cannot be distinguished from that involved in Palmer v. Noe,48 Okla. 450, 150 P. 462, which holds as follows:
"Under section 4694, Rev. Laws 1910, the payee of a promissory note may, at his option, sue one of the sureties, without joining the maker and the other sureties as parties defendant; and his failure to sue the maker and other sureties does not operate as a release of the surety sued.
"The failure of the payee of a promissory note to sue the principal, upon the oral request of the surety sued, made long after the maturity of the note to the attorney of the payee, who had the note for collection, does not operate as a release of the surety sued, even though the principal, at the time the request was made, was solvent and amply able to pay the note, and in the meantime he and the other sureties thereon became insolvent, it being the duty of the surety upon the failure of the principal to pay the note when due, to pay the same, and pursue his remedy against the principal and his cosureties." *Page 78 
Counsel for the plaintiff in error has earnestly requested us, in a well-considered brief, to reconsider the question decided in that case and overrule it. But, after a careful consideration of the authorities, we are satisfied that the case was rightfully decided, and in addition the importance' of adhering to the decisions of this court once made, and thus preserving a conformity in the law, cannot be overestimated.
We therefore recommend that the judgment be affirmed.
By the Court: It is so ordered.